DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-5 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an unlocking control unit” recited in L10 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a processor as described in para. [0046]. Therefore, the limitation is being interpreted as requiring a processor or its equivalent.
The limitation “a detection unit” recited in L2 of claim 2 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a voltage sensor or a current sensor as described in para. [0020]. Therefore, the limitation is being interpreted as requiring a voltage sensor or a current sensor or its equivalent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 3,693,084; pub. Sept. 19, 1972) in view of Ichizawa et al. (US 2011/0147603 A1; pub. Jun. 23, 2011) and further in view of Mazza (US 3,679,908; pub. July 25, 1972).
Regarding claim 1, Augustine discloses: an X-ray imaging apparatus comprising: an X-ray source; an X-ray detector configured to detect X-rays emitted from the X-ray source; a stage which is disposed between the X-ray source and the X-ray detector and is configured to support an imaging object (col.10 L64-68 – col.11 L1-4; implicitly teach a source, a detector and a stage for carrying the object to be inspected); and detecting leakage around a door for carrying in and out the imaging object (col.3 L7-11).
Augustine is silent about: a shielding chamber configured to accommodate the X-ray source, the X-ray detector, and the stage, wherein the shielding chamber includes a door for carrying in and out the imaging object, and a lock mechanism for prohibiting the door from changing to an open state, and the X-ray imaging apparatus further includes an unlocking control unit configured to control unlocking of the lock mechanism based on a leakage dose leaking from the shielding chamber to an outside.
In a similar field of endeavor, Ichizawa et al. disclose: a shielding chamber configured to accommodate the X-ray source, the X-ray detector, and the stage, wherein the shielding chamber includes a door for carrying in and out the imaging object, and a lock mechanism for prohibiting the door from changing to an open state (para. [0023] a shielded chamber means the chamber will have a door for conveying the sample in & out of the chamber) motivated by the benefits for achieving highly accurate measurement at reduced cost (Ichizawa et al. para. [0060]).
In light of the benefits for achieving highly accurate measurement at reduced cost as taught by Ichizawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Augustine with the teachings of Ichizawa et al.
Ichizawa et al. are silent about: the X-ray imaging apparatus further includes an unlocking control unit configured to control unlocking of the lock mechanism based on a leakage dose leaking from the shielding chamber to an outside.
In a similar field of endeavor, Mazza discloses: the imaging apparatus further includes an unlocking control unit configured to control unlocking of the lock mechanism based on a leakage dose leaking from the shielding chamber to an outside (col.2 L8-11) motivated by the benefits for a safe testing environment (Mazza col.2 L8-11).
In light of the benefits for a safe testing environment as taught by Mazza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined x-ray apparatus of Augustine and Ichizawa et al. with the teachings of Mazza.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to teach, disclose, suggest or make obvious: a detection unit configured to detect a tube voltage of the X-ray source and a tube current of the X-ray source, wherein the unlocking control unit controls unlocking of the lock mechanism based on at least one of the tube voltage and the tube current.
Claims 3-5 would be allowable on the same basis as claim 2 for dependency reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884